Citation Nr: 1455668	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-29 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to death pension benefits.

3.  Whether new and material evidence has been received to reopen the previously denied claim of legal entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The appellant and L.R.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  He died in February 2001.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2014, the appellant testified at a hearing conducted by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

As discussed in further detail in the following decision, VA has received new and material evidence sufficient to reopen the previously denied claims of service connection for the cause of the Veteran's death and death pension benefits.

The de novo claims for service connection for the cause of the Veteran's death and death pension benefits, as well as the issue of whether new and material evidence has been received to reopen the previously denied claim of legal entitlement to accrued benefits, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2001 decision, the RO denied service connection for the cause of the Veteran's death and entitlement to death pension benefits. 

2.  Evidence received subsequent to the April 2001 decision relates to an unestablished fact necessary to substantiate the claims for service connection for the cause of the Veteran's death and entitlement to death pension benefits. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received, and the claim of entitlement to death pension benefits is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Here, the RO denied service connection for the cause of the Veteran's death and entitlement to death pension benefits in an April 2001 decision.  The appellant was provided notice of this decision and her appellate rights but did not appeal the decision.  Therefore, the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2014).

The evidence associated with the claims file since the April 2001 RO decision includes the August 2014 hearing transcript.  During the hearing, the appellant testified that there was a link between the Veteran's service-connected posttraumatic stress disorder (PTSD) and the hypertension that contributed to his death.  See Board Hearing Tr. 4.  The appellant also testified that her income was below the cutoff threshold for death pension benefits.  Id at 19.

This evidence is new and material because it is neither cumulative nor redundant of the evidence of records at the time of the last prior final denial, and raises a reasonable possibility of substantiating the appellant's claims.  The claims are therefore reopened.


ORDER

New and material evidence having been received, the claim for service connection for the cause of the Veteran's death is reopened.

New and material evidence having been received, the claim for death pension benefits is reopened.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death, death pension benefits, and to reopen the previously denied claim of legal entitlement to accrued benefits.  Unfortunately, before the Board can adjudicate these issues on the merits, additional development is required.

I.  Duty to Notify

While the appellant was provided with a Veterans Claims Assistance Act of 2000 (VCAA) notice letter in December 2007, that letter did not list the Veteran's service-connected disabilities at the time of his death; nor did the letter inform the appellant of the evidence required to substantiate a claim for Dependency and Indemnity Compensation (DIC) based on a condition not yet service connected, as required by Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In addition, the December 2007 notice letter did not provide the appellant with notice of what is required to reopen a previously denied claim of legal entitlement to accrued benefits, to include an explanation of what constitutes "new and material evidence." 

II.  VA Opinion

The Veteran's death certificate cites the cause of death as intracerebral hemorrhage, due to, or as a consequence of, hypertension. 

In her Notice of Disagreement, the appellant argued that the Veteran's service-connected PTSD aggravated his hypertension which led to his death. 

Currently, there is no evidence of record which addresses the question of whether the Veteran's PTSD aggravated his hypertension, and if so, whether the PTSD caused or contributed to his death.  Consequently, this issue contains certain questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

III.  Death Pension Income

Following the August 2014 hearing, the undersigned kept the record open for an additional 30 days to allow the appellant the opportunity to submit financial information in support of her claim for death pension benefits.  See Board Hearing Tr. at 24.  She did not do so. 

Since the claim is being remanded for additional development, the appellant should be afforded an additional opportunity to submit financial information in support of her claim for death pension benefits. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VCAA notice that satisfies the requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the notice must include a statement of the conditions for which the Veteran was service-connected at the time of his death (i.e., PTSD and scars) and what the evidence must show in order to substantiate a DIC claim based on a condition not yet service-connected.  The notice should also inform the appellant of what the evidence must show to reopen the previously denied claim of legal entitlement to accrued benefits, to include an explanation of what constitutes "new and material evidence." 
The appellant should also be requested to submit financial information to support her claim for death pension benefits. 

2.  The AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's PTSD caused, materially contributed to, or hastened his death.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


